United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
DEPARTMENT OF THE AIR FORCE, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1682
Issued: February 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 8, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated February 3, 2011, which denied her
claim for an emotional condition. The Board also has jurisdiction over a May 24, 2011 decision
which denied further merit review. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
developed an emotional condition in the performance of duty; and (2) whether OWCP properly
denied appellant’s request for reconsideration under section 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 22, 2010 appellant, then a 44-year-old sheet metal worker, filed a
traumatic injury claim alleging that on May 27, 2010 she sustained post-traumatic stress.
Appellant’s supervisor, Edwin Lindsey, indicated that he could not confirm or dispute
appellant’s claim as he was on leave at the time of the alleged incident. Appellant did not stop
work.
On September 30, 2010 OWCP advised appellant that the evidence was not sufficient to
establish that she experienced any incidents or employment factors alleged to cause injury. It
noted that she did not describe how the claimed injury occurred. OWCP requested that appellant
submit additional information including a detailed description of the employment factors or
incidents which she believed had contributed to her claimed illness and a comprehensive medical
report from her treating physician which included a reasoned explanation as to how the specific
work factors or incidents identified by her had contributed to her claimed emotional condition.
Appellant submitted an August 12, 2010 incident report noting that, on May 27, 2010,
while working on her computer, a coworker told her that she did not know what she was doing
and could not perform her work duties, that she was stupid and did not have a brain and that it
was a good day for a killing and she was a likely candidate. She alleged that she experienced
stress and anxiety from the threats and referenced a witness named Bob.2 In the medical
provider section, Dr. Marvin Taylor, a physiatrist, indicated that appellant was treated on
August 12, 2010 for anxiety from a threat that exacerbated her post-traumatic stress disease.
In a June 30, 2010 report, Dr. Deepti Bhasin, a Board-certified psychiatrist, noted that
appellant was unable to work outside the home until July 6, 2010 due to post-traumatic stress
symptoms. On July 6, 2010 he returned her to work on July 12, 2010. On August 9, 2010
Dr. Bhasin diagnosed post-traumatic stress disorder exacerbated by recent events at work and
recommended that appellant not be in proximity to a coworker who threatened her. In reports
dated September 9 and 14, 2010, he noted that she was suffering from aggravated post-traumatic
stress disorder and should be placed in a permanent light-duty position away from the flight line.
Appellant submitted medical evaluation of work status forms prepared by Dr. Taylor dated
August 12 to September 30, 2010. Dr. Taylor noted that she was to avoid stress and should not
work in close proximity to the coworker specified in the incident of May 27, 2010.
In a decision dated November 8, 2010, OWCP denied appellant’s claim finding that
appellant had not established that the claimed events occurred as alleged.
On November 18, 2010 appellant requested reconsideration. She submitted a January 11,
2011 report from Dr. Bhasin, who diagnosed major depressive disorder, single episode with
psychotic features. Dr. Bhasin noted that one of the primary causes of her depression was
workplace sexual and verbal harassment by a coworker on May 27, 2010. He opined that to a
reasonable degree of medical certainty the workplace stress and perceived harassment intensified
appellant’s experience with depression and led to a decreased ability to function.
2

The last name of the witness is illegible.

2

In a decision dated February 3, 2011, OWCP denied modification of the
November 8, 2010 decision. It found that appellant had not provided a detailed description of
the incidents that she believed caused or contributed to her condition and did not establish a
compensable employment factor.
On May 11, 2011 appellant requested reconsideration. She submitted an April 29, 2011
report from Dr. Bhasin who diagnosed major depressive disorder, single episode with psychotic
features, post-traumatic stress disorder and panic disorder. Dr. Bhasin related that appellant
reported that the cause of her post-traumatic stress disorder was harassment by her coworker on
May 27, 2010. Appellant reported receiving assurances from her supervisors that they would
restrict the movements of the coworker or remove him from her workspace; however, no action
was taken. Dr. Bhasin opined that to a reasonable degree of medical certainty the workplace
stress and perceived harassment and ongoing lack of response intensified her experience with
depression and led to a decreased ability to function.
In a May 24, 2011 decision, OWCP denied appellant’s reconsideration request finding
that the request was insufficient to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
To establish an emotional condition in the performance of duty, a claimant must submit
the following: (1) medical evidence establishing that he or she has an emotional or psychiatric
disorder; (2) factual evidence identifying employment factors or incidents alleged to have caused
or contributed to the condition; and (3) rationalized medical opinion evidence establishing that
the identified compensable employment factors are causally related to the emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.5 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.6 Allegations alone by a claimant
are insufficient to establish a factual basis for an emotional condition claim.7 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
3

George H. Clark, 56 ECAB 162 (2004).

4

28 ECAB 125 (1976).

5

See Robert W. Johns, 51 ECAB 137 (1999).

6

Lillian Cutler, supra note 4.

7

J.F., 59 ECAB 331 (2008).

3

probative and reliable evidence.8 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.9 On the other hand the disability is not covered where
it results from such factors as an employee’s fear of a reduction-in-force or her frustration from
not being permitted to work in a particular environment or to hold a particular position.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.12
ANALYSIS -- ISSUE 1
Appellant alleged an emotional condition as a result of being harassed, ridiculed and
threatened by a coworker and working in a hostile work environment. The Board must thus,
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA. Appellant has not attributed her emotional
condition to the regular or specially assigned duties of her position as a sheet metal worker.
Therefore, she has not alleged a compensable factor under Cutler.13
Appellant alleged that on May 27, 2010 an unidentified coworker told her that she did not
know what she was doing, unable to perform her work duties, was stupid and threatened her
stating that it was a good day for a killing and she was a likely candidate. To the extent that
incidents alleged as constituting harassment or a hostile environment by a coworker are
established as occurring and arising from her performance of her regular duties, these could
constitute employment factors.14 For harassment to give rise to a compensable disability under

8

M.D., 59 ECAB 211 (2007).

9

Roger Williams, 52 ECAB 468 (2001).

10

See Lillian Cutler, supra note 4.

11

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

12

Id.

13

See supra note 4.

14

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

4

FECA, there must be evidence that harassment did in fact occur.
harassment are not compensable under FECA.15

Mere perceptions of

The factual evidence fails to support appellant’s claim for harassment. The evidence
currently of record does establish that she was harassed or worked in a hostile work environment.
General allegations of harassment are not sufficient.16 In this case, appellant failed to submit
sufficient evidence to establish harassment by her coworker.17 Although she generally alleged
that a coworker ridiculed, harassed and verbally abused her, she did not identify the coworker or
submit evidence from any other coworkers who may have witnessed the interactions alleged on
May 27, 2010.18 On September 30, 2010 OWCP asked appellant to provide a detailed
description of the incident but, other than the August 12, 2010 incident report, she did not
provide any factual evidence further describing the incident that gave rise to the claimed injury.
Appellant did not identify the person who harassed her or give any additional context regarding
the claimed incident. She did not explain why she did not report the alleged incident for over
two months. Appellant provided no other evidence detailing how the claimed incident occurred,
who it involved and who may have witnessed it. The medical evidence, such as reports from
Dr. Bhasin, merely noted that work stress and harassment contributed to her condition. No
report provided any further detail about the May 27, 2010 incident sufficient to corroborate or
establish a compensable work factor. Appellant has not established a compensable employment
factor under FECA with respect to the claimed harassment or hostile work environment.
To the extent that appellant alleged a verbal abuse and threats by a coworker, the Board
has recognized the compensability of physical threats or verbal abuse in certain circumstances.
This does not imply, however, that every statement uttered in the workplace will give rise to
coverage under FECA.19 The Board finds that the facts of the case, noted above in the analysis
of the allegation of harassment, does not support that appellant was threatened by a coworker.
Appellant did not provide a detailed statement describing the claimed incident and she did not
provide corroborating evidence such as witness statements to establish her allegations.20 She has
not otherwise shown how a coworkers comments or actions rose to the level of verbal abuse or
otherwise fell within coverage of FECA.21

15

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
16

See Paul Trotman-Hall, 45 ECAB 229 (1993).

17

See Joel Parker, Sr., supra note 15.

18

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
19

Charles D. Edwards, 55 ECAB 258 (2004).

20

See William P. George, supra note 18.

21

See Judy L. Kahn, 53 ECAB 321 (2002) (the fact that a supervisor was angry and raised her voice does not, by
itself, support a finding of verbal abuse).

5

Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.22
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,23 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provide that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
(2) Advances a relevant legal argument not previously considered by [OWCP]; or
(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.”24
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.25
ANALYSIS -- ISSUE 2
OWCP denied appellant’s claim because she submitted insufficient factual information
regarding the alleged May 27, 2010 incident to establish a compensable employment factor. On
May 24, 2011 it denied her May 11, 2011 reconsideration request, without a merit review. The
issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim.
The Board finds that appellant did not provide any relevant or pertinent new evidence to
the issue of whether she established a compensable employment factor. Appellant did not
submit evidence to show that OWCP erroneously applied or interpreted a specific point of law or
advance a relevant legal argument not previously considered.
In her May 11, 2011 application for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law and she did not advance a new and
relevant legal argument. She placed a checkmark next to the work “reconsideration” but she did
22

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).
23

5 U.S.C. § 8128(a).

24

20 C.F.R. § 10.606(b)(2).

25

Id. at § 10.608(b).

6

not explain why she sought reconsideration and she did not provide any statement or evidence
responsive to why OWCP denied her claim, the lack of factual information describing the
claimed May 27, 2010 incident.
Although appellant submitted an April 29, 2011 report from Dr. Bhasin, asserting that her
condition was employment related, the underlying issue in the case is not medical in nature. As
she failed to establish a compensable employment factor, medical evidence regarding the cause
of her condition is not relevant.26 Therefore, OWCP properly determined that this evidence did
not constitute a basis for reopening the case for a merit review.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). OWCP properly denied merit review of the claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty. The Board further finds that OWCP properly denied her
request for reconsideration.

26

See supra note 22.

7

ORDER
IT IS HEREBY ORDERED THAT the May 24 and February 3, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: February 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

